Citation Nr: 1826222	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  11-28 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an upper back/cervical spine disorder.

2.  Entitlement to service connection for irregular curvature of the spine.

3.  Entitlement to service connection for a left knee disorder.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to November 1971.

These matters originally came to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in September 2009 and December 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In August 2014 and May 2017 the Board remanded these claims for additional claim development and they have now been returned to the Board for further adjudication.

The Veteran testified at a formal hearing before a Decision Review Officer (DRO) in October 2010.  A transcript of the hearing is associated with the claims file.  The Veteran also requested a Board hearing via videoconference; he requested that the initially scheduled hearing be postponed, and he failed to appear for the rescheduled hearing in September 2013. 

The Veteran's appeal originally included the issues of entitlement to service connection for scars of the left upper leg, scar to the left lower leg, left upper leg muscle damage, left lower leg muscle damage, lower back disorder, and right hip disorder.  However, on remand, rating decisions dated in February 2015 and May 2016 granted these claims.  As this is a full grant of the benefits sought on appeal, these issues no longer remain on appellate status and no further consideration is required.  

The issues of entitlement to service connection for an upper/cervical spine disorder, and left knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a disability manifested by irregular curvature of the spine.
CONCLUSION OF LAW

The criteria for entitlement to service connection for irregular curvature of the spine have not been met.  38 U.S.C. §§ 1101, 1110 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duty to Notify

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott, 789 F.3d 1375, to a duty to assist argument).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396 (2009).

II. Entitlement to Service Connection

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record. 

Additionally, when the positive evidence supporting a claim and the negative evidence indicating a denial of the claim is relatively equal, the Veteran is entitled to the benefit of the doubt.  See 38 U.S.C. §5107 (b); 38 C.F.R. §§ 3.102, 4.3 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  See id.  

Service connection may be granted for a disability resulting from disease or injury that is incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  To establish service connection for the claimed disorder, the three following criteria must be met: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  For the first criterion of a service connection claim, a disability is considered current so long as it exists at the time the claim is filed or during the pendency of the appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The Veteran's service treatment records and VA treatment records do not document any irregular spine curvature.  Additionally, the Veteran's October 2014 VA examination documented normal lumbar and cervical curvature.  As for the Veteran's back symptoms, he had has been separately diagnosed with lumbar and cervical strain, and is presently service-connected for lumbar strain.  Accordingly, as the Veteran does not have any evidence of disability related specifically to irregular spinal curvature because he does not have any irregular spinal curvature, the criteria for entitlement to service connection have not meet.  Accordingly, an award of service connection for irregular spinal curvature is not warranted here.  38 U.S.C. §§ 1101, 1110 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2017).

ORDER

Entitlement to service connection for irregular spinal curvature is denied. 
REMAND

Unfortunately, due to reasons that follow, a remand is required.  Although the Board regrets this delay, it is necessary to ensure the Veteran is afforded adequate claim development assistance.

When the Board remands a claim to the RO it has a duty to ensure substantial compliance with the directives contained in that remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  As the foregoing applies to the facts of this appeal, the May 2017 Board remand decision requested the AOJ to schedule the Veteran for VA examinations addressing his cervical spine and left knee claims.  Although the Veteran's diagnoses of cervical strain and left knee strain were re-confirmed, the examiner did not provide responsive etiology opinions as directed by the May 2017 Board remand decisions.  Accordingly, these claims must be remanded for the procurement of supplemental etiology opinions that are responsive to the relevant theories of entitlement raised by the record in this appeal.

Additionally, as a review of the record indicates that the Veteran is currently in receipt of VA treatment to include treatment for his neck pain, on remand, any outstanding VA treatment records should be collected.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's outstanding VA treatment records and associate those records with the claims file.  Efforts to obtain these records should be documented in the claims file.  If these records cannot be located the Veteran must be notified.

2. Provide the Veteran's claims file to an appropriate clinician for procurement of a supplemental opinion regarding his cervical spine/neck claim.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. If a new examination is warranted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. The examiner must provide the following opinions:

i. Is at least as likely as not (i.e., a fifty percent or greater probability) that the Veteran's cervical spine strain is proximately due to any service connected disability to include the Veteran's improper sleeping positions as a result of the symptoms of his service-connected disabilities (specifically pain from his service-connected left leg muscle disabilities, right hip disability, and lumbar strain with left lower extremity radiculopathy)?

ii. If the examiner determines that the Veteran's cervical spine strain is not due to or the result of the Veteran's service-connected disabilities, is it at least as likely as not that it was aggravated beyond its natural progression by his service-connected disabilities to include the Veteran's improper sleeping positions as a result of the symptoms of his service-connected disabilities?

c. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

3. Provide the Veteran's claims file to an appropriate clinician for procurement of a supplemental opinion regarding his left knee claim.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. If a new examination is warranted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. The examiner must provide the following opinions:
i. is at least as likely as not (i.e., a fifty percent or greater probability) that the Veteran's left knee strain is proximately due to any service connected disability to include the Veteran's improper sleeping positions as a result of the symptoms of his service-connected disabilities (specifically pain from his service-connected left leg muscle disabilities, right hip disability, and lumbar strain with left lower extremity radiculopathy)?

ii. If the examiner determines that the Veteran's left knee strain is not due to or the result of the Veteran's service-connected disabilities, is it at least as likely as not that it was aggravated beyond its natural progression by his service-connected disabilities to include the Veteran's improper sleeping positions as a result of the symptoms of his service-connected disabilities?

c. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

4. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

5. After undertaking any necessary additional development, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


